       Case 2:89-cv-00039-SEH Document 1180 Filed 06/08/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA
                                   BUTTE DIVISION

                                          )
UNITED STATES OF AMERICA,                 )
                                          )
Plaintiff,                                )
                                          )
vs.                                       )
                                          )           Civil Action No. CV-89-39-BU-SEH
                                          )
ATLANTIC RICHFIELD COMPANY and )
The CITY and COUNTY of BUTTE-             )
SILVER BOW, a Municipal Corporation       )
and Political Subdivision of the State of )
Montana,                                  )
                                          )
Defendants.                               )
                                          )

                         NOTICE OF LODGING CONSENT DECREE

       Plaintiffs, the United States of America and State of Montana, hereby lodge with the

Court a proposed Consent Decree (attached as Exhibit 1) that, if entered by the Court, would

resolve the Plaintiffs’ claims under Section 107(a) of the Comprehensive Environmental

Response, Compensation, and Liability Act, 42 U.S.C. § 9607(a), against the Atlantic Richfield

Company and the City and County of Butte Silver Bow (“BSB”) related to the Butte Priority

Soils Operable Unit of the Silver Bow Creek/Butte Area National Priority List Site.

       The Consent Decree requires Atlantic Richfield to remove or cap contaminated mine

tailings and other mining-related waste in numerous locations in and near Butte, Montana,

capture and treat certain contaminated groundwater, and construct stormwater retention basins

to protect surface waters from contaminated runoff. In addition, Atlantic Richfield will pay EPA

$3.5 million for past costs, $11.2 million in future oversight costs, and $20.5 million to the State
       Case 2:89-cv-00039-SEH Document 1180 Filed 06/08/20 Page 2 of 4



of Montana to undertake certain remedial and restoration actions. BSB will implement

stormwater control and operation and maintenance activities with funding from Atlantic

Richfield. The Consent Decree also requires certain federal agencies to pay $10 million of

EPA’s past costs to resolve Atlantic Richfield’s counterclaims.

       No action by the Court is required at this time. Pursuant to Department of Justice

regulations codified at 28 C.F.R. § 50.7 and Paragraph 121 of the Consent Decree, the United

States is required to publish a notice in the Federal Register that the proposed Consent Decree

has been lodged with the Court. The notice will solicit public comment for a period of thirty

(30) days. The State of Montana will independently solicit public comment pursuant to state

law. After the close of the comment period, the United States and the State of Montana will

evaluate any comments received and will request the Court to take appropriate action regarding

the Consent Decree.



                                             Respectfully submitted,

                                             FOR THE UNITED STATES OF AMERICA

                                             JONATHAN BRIGHTBILL
                                             Principal Deputy Assistant Attorney General
                                             Environment and Natural Resources Division


                                              /s/ James D. Freeman
                                             JAMES D. FREEMAN
                                             Senior Attorney
                                             United States Department of Justice
                                             Environmental Enforcement Section
                                             South Terrace Suite 370
                                             999 18th Street
                                             Denver, CO 80303
                                             (303) 844-1489
                                             james.freeman@usdoj.gov
                                               2
Case 2:89-cv-00039-SEH Document 1180 Filed 06/08/20 Page 3 of 4




                             KURT G. ALME
                             United States Attorney
                             District of Montana



                             VICTORIA FRANCIS
                             Assistant United States Attorney
                             District of Montana
                             316 N 26th St #5018
                             Billings, MT 59101



                             FOR THE STATE OF MONTANA


                             _/s/ Jonathan Morgan _______________
                             JONATHAN MORGAN
                             Special Assistant Attorney General
                             DEQ Legal Counsel
                             Montana Department of Environmental Quality
                             1100 North Last Chance Gulch
                             P.O. Box 200901
                             Helena, Montana 59620-0901


                             _/s/ Katherine M. Housrath___________
                             KATHERINE M. HAUSRATH
                             Assistant Attorney General
                             Montana Natural Resource Damage Program
                             Montana Department of Justice
                             P.O. Box 201425
                             1720 Ninth Avenue
                             Helena, Montana 59620-1425




                               3
       Case 2:89-cv-00039-SEH Document 1180 Filed 06/08/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that Notice of Lodging of Consent Decree with attachments were

electronically served on counsel of record via CM/ECF on June 8, 2020.

       In addition, the following counsel were served by electronic mail:

William Duffy, Esq. via William.Duffy@dgslaw.com

Mave Gasaway, Esq. via Mave.Gasaway@dgslaw.com

Mollie Maffei, Esq. via mmaffei@bsb.mt.gov


                                            /s/James D. Freeman
                                            JAMES D. FREEMAN
                                            Senior Attorney
                                            United States Department of Justice
                                            Environmental Enforcement Section
                                            South Terrace Suite 370
                                            999 18th Street
                                            Denver, CO 80303
                                            (303) 844-1489
                                            james.freeman@usdoj.gov




                                               4
